In a proceeding pursuant to GPL 540.30, arising out of a criminal action, for the remission of a forfeiture of bail, the Public 'Service Mutual Insurance Company, as surety, appeals from two orders of the Supreme Court, Queens County, the first dated October 20, 1971, denying its application and the second dated November 12, 1971, granting reargument and adhering to the original determination. Order dated November 12, 1971, modified on the law, on the facts, and in the exercise of discretion, without costs, to the extent of granting remission of all but $500 of the bail forfeited and, as so modified, affirmed. In our opinion and in view of all the circumstances, the amount of the forfeiture was excessive to the extent indicated. Appeal from order of October 20, 1971, dismissed as academic. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.